Citation Nr: 1145185	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for calluses and corns on the left foot.

3.  Entitlement to an initial rating in excess of 10 percent for calluses and corns on the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of an in-service sexual assault.  

Regarding the PTSD claim, to establish service connection the record must contain: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2011).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f) (2011).

The regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2011).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

The Board notes that the Veteran has been diagnosed with PTSD, as well as additional psychiatric disorders including depression and anxiety.  He has also indicated to VA health professionals that he believes his PTSD is related to an in-service sexual assault.  However, the record does not presently contain a determination by a psychiatric professional as to whether any current psychiatric disorder is related to the in-service assault.  Thus, the Veteran should be afforded a VA examination to address this question.

The Veteran additionally contends that an initial rating in excess of 10 percent is warranted for his service-connected foot disabilities.  In April 2010, he and his representative stated that an additional VA examination is necessary as his condition had worsened since the previous examination in February 2006.  

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  In this case, the Veteran's most recent VA examination was conducted in February 2006, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).   The Board further notes that there is insufficient clinical evidence of record subsequent to the February 2006 VA examination from which to assess the current severity of the Veteran's disabilities to include all pertinent diagnostic codes to include those for scars and for a foot injury.  Therefore, the Veteran should be provided a VA examination to determine the current severity of his bilateral foot disability.

The Board additionally notes that VA treatment records indicate that the Veteran's bilateral foot problems are due to his non-service connected diabetes mellitus.  The new VA examination should additionally attempt to determine the level of the Veteran's current bilateral foot disability delineating those manifestations due to his service-connected calluses/corns conditions, as opposed to those due to nonservice-connected diabetes mellitus or other nonservice-connected causes.

Ongoing medical records from the Alexandria VA Medical Center (VAMC) and the Shreveport Vet Center should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims file ongoing medical records from the Alexandria VAMC and the Shreveport Vet Center.

2.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or any events therein.  The rationale for all opinions expressed should also be provided.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his calluses and corns of the feet.  The examiner should describe all current symptomatology related to the corns and calluses in detail.  In addition, he/she should address the dimensions of the any corns or calluses, whether the calluses are well healed, unstable, and/or painful, and whether there is limitation of motion of the foot movements due to the calluses and corns.  In addition, the examiner should also describe the extent of any weakness, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and interference with standing and weight-bearing.  The examiner is also asked to identify any objective evidence of pain or functional loss due to pain.  

The examiner should delineate any symptomatology related to the Veteran's service connected corns and calluses condition as opposed to any bilateral foot disability secondary to his non-service connected diabetes mellitus or other nonservice-connected causes.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


